NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 25, 2011*
                                    Decided May 25, 2011

                                            Before

                               RICHARD A. POSNER, Circuit Judge

                               JOHN L. COFFEY, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

No. 10‐2029

KEDRON JONES, JR.,                                   Appeal from the United States District 
    Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                     Eastern Division.

       v.                                            No. 10 C 313

WEXFORD HEALTH SOURCES,                              Samuel Der‐Yeghiayan
INC., et al.,                                        Judge.
       Defendants‐Appellees. 
                                          O R D E R

       Kedron Jones, an Illinois inmate, appeals the dismissal of his suit under 42 U.S.C.
§ 1983 on grounds that he failed to pay the filing fee or file a proper application to proceed
in forma pauperis. We reverse. 


       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Accordingly, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 10‐2029                                                                               Page 2

        In January 2010 Jones filed—along with his complaint alleging deliberate
indifference on the part of Stateville Correctional Center’s medical personnel,
administrators, and health service providers—an application to proceed in forma pauperis.
The district court noted discrepancies in Jones’s financial disclosures and denied his
application. The court noted, for instance, Jones’s certification in his application that he had
not received more than $200 in gifts over the previous 12 months, yet information from his
prison trust account showed that he received deposits exceeding $400 during the preceding
six months. Jones moved for reconsideration, arguing that he had made an “honest”
mistake: he had misunderstood a question on the application about income over the past
year as referring to income from his family’s household, not the funds in his inmate trust
account. The court denied the motion, but gave Jones until February 25 to either pay the
filing fee or file “an accurately and properly completed” application to proceed in forma
pauperis. The court received nothing from Jones by its deadline, and so it dismissed his
complaint on February 26. 

       On March 2, however, the district court received a second IFP application (dated
February 25) from Jones that was accompanied by prison certification confirming that he
had a total of 45 cents in his account and that his average monthly deposit was $79.22. This
application was promptly followed by another motion for reconsideration, in which Jones
explained that he was prevented from meeting the court’s February 25 deadline by his
incarceration and delays with the prison’s mail system. The court denied Jones’s motion.
Even accepting Jones’s second IFP application as timely, the court said, it had to dismiss the
action because “Jones failed to explain . . . how he could have inadvertently failed to
account for over $400 in income that he now acknowledges he received.”

        On appeal, Jones argues that the district court abused its discretion by dismissing his
complaint after he followed its directive to file an accurately and properly completed IFP
application. He points out that the court never asked him to justify his omission of the $400;
it directed him only to file a new application. Jones reiterates that his error was
unintentional, and that the absence of any bad faith ought to avoid the harsh sanction of
dismissal of the complaint. 

        The district court’s dismissal of the complaint was error. Jones filed as directed an
amended and completed application, only to have the court reject it with the same
explanation it gave upon denying his first application. A court may dismiss a complaint if a
plaintiff’s allegation of poverty is untrue, 28 U.S.C. § 1915(e)(2)(A), but the court here did
not point to anything untruthful about Jones’s submission, or explain the significance of his
acknowledged receipt of the additional $400. The court’s outright dismissal of Jones’s
properly filed application appears arbitrary. See Holly v. Anderson, 467 F.3d 1120, 1121‐22
(8th Cir. 2006) (reversing dismissal of complaint for failure to comply with a court order
No. 10‐2029                                                                             Page 3

where indigent plaintiff’s disregard of the court’s instructions was not deliberate); Martinez
v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306‐07 (11th Cir. 2004) (vacating dismissal of
complaint where court failed to explain why it denied plaintiff’s IFP application).
 
        Because the district court’s order reflects an abuse of discretion, we REVERSE the
dismissal of Jones’s complaint and REMAND the case to the district court for further
proceedings.